Title: To James Madison from Frederick Freeman, 25 July 1812 (Abstract)
From: Freeman, Frederick
To: Madison, James


25 July 1812, Milledgeville, Baldwin County, Georgia. Informs JM that the “Baldwin Troop of Light Dragoons 5th. Squadron, 3d. Regiment of Georgia Cavalry” have observed the “belligerent outrages” that have interrupted “equitable commerce” between the U.S. and Europe for “the last three years.” Convinced that the claims of the U.S. government were just, “the members of the troop entertained a fond hope that the violated rights of their Country would have been immediately restored on terms acceptable to freemen and to patriots.” While they “deplore the consequences of disappointment, in expectations so reasonable, and so interesting to the peaceful enjoyments of civil life, the Officers and privates of the troop are prompt in declaring their determination to meet, with alacrity and firmness, every privation and danger which a successful vindication and support of the late highly approved measures of their government may require.” “The Adjutant General, in making a detail of this States quota of the 100,000 militia, to be raised in conformity with the act of Congress for that purpose, has required no part of the Cavalry from the Regiment to which they are attached.” “They, therefore, disdaining the inglorious safety of domestic retirement whilst others are fighting the battles of their Country,” tender their services to JM, according to the 5 Feb. 1812 Volunteer Act.
